       2:17-cr-20037-JES-JEH # 242        Page 1 of 9                                            E-FILED
                                                                   Friday, 15 February, 2019 09:04:52 PM
                                                                            Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

          THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
      TO EXCLUDE THE EXPERT TESTIMONY OF DR. GEOFFREY LOFTUS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and respectfully moves this Court, in limine, to exclude the testimony of Dr.

Geoffery Loftus from trial because it would not assist the jury.

                                    BACKGROUND

       On August 24, 2018, the defendant moved the Court to suppress a witness’s prior

identification of him as the man who attempted to lure her into his car on the University

of Illinois campus, alleging that the identification was unduly suggestive. (R.99) On

December 14, 2018, the defendant gave notice that he intended to call Dr. Geoffery

Loftus as an expert witness during the suppression hearing. The Court, over objection,

allowed Dr. Loftus to observe the testimony of FBI agents and E.H. to prepare for his

testimony during the suppression hearing. After the witnesses testified, however, the
       2:17-cr-20037-JES-JEH # 242          Page 2 of 9
                                                


defendant did not call Dr. Loftus as a witness during the suppression hearing. On

January 29, 2019, the Court denied the defendant’s motion to suppress E.H.’s

identification, finding that the identification procedure was not unduly suggestive.

(R.215).

       Dr. Loftus remains identified by the defendant as an expert witness he intends to

call during trial. The stated purpose is to challenge the reliability of E.H.’s eyewitness

identification. Such testimony would invade the jury’s critical function in determining

the reliability of witnesses and would not otherwise assist the jury. Therefore, his

proffered expert testimony should be excluded.

                                        ARGUMENT

I.     Expert Testimony On The Reliability Of Eyewitness Identification Would Not
       Assist The Jury In This Case

       The defendant has stated that he intends to present the expert opinion of Dr.

Loftus to challenge the reliability of E.H.’s identification of the defendant. It is for the

finder of fact, however, to determine the reliability of a witness’s testimony. See United

States v. Hall, 165 F.3d 1095, 1106-08 (7th Cir. 1999) (noting that the proper method for

“exposing weaknesses” in a witness’ identification is “through careful cross-

examination” before the factfinder.). The baseline requirement for the admission of

expert testimony is that the expert’s opinion “will help the trier of fact.” Fed. R. Evid.

702(a). The Seventh Circuit has repeatedly held that expert testimony as to eyewitness

identification generally does not help the jury. Indeed, the Seventh Circuit has

specifically upheld a district court’s exclusion of Dr. Loftus’s testimony. United States v.


                                               2
       2:17-cr-20037-JES-JEH # 242          Page 3 of 9
                                                


Carter, 410 F.3d 942, 949-51 (7th Cir. 2005) (affirming the opinion that “the proposed

testimony [of] psychologist Geoffrey Loftus, would not aid the jury in its determination

and, further, that any such testimony might actually confuse, mislead, or unduly

influence the jury”); see also Hall, 165 F.3d at 1106-08.

       As the Seventh Circuit noted in Hall, expert testimony with regard to eyewitness

identification necessarily requires the expert to opine on the credibility of a trial

witness. Hall, 165 F.3d at 1107. It is improper for an expert witness to opine on a lay

witness’s credibility – determining witness credibility is the exclusive province of the

jury. Carter, 410 F.3d at 950; Hall, 165 F.3d at 1107. Furthermore, expert testimony on

this topic is unnecessary because “any weaknesses in eyewitness identification

testimony ordinarily can be exposed through careful cross-examination of the

eyewitnesses.” Hall, 165 F.3d at 1104-06 (listing cases).

       This is especially true where, as here, there is “substantial corroborating

evidence” as to the identification. Id. at 1107. E.H.’s identification of the defendant will

not be presented in a vacuum. The defendant admitted to FBI agents that he drove

around campus on the day E.H. saw him, driving a black car, as reported by E.H. The

defendant also admitted to a cellmate that he pretended to be an undercover police

officer, which corroborates E.H.’s report that the individual who attempted to lure her

into his car said he was a police officer. Finally, the defendant’s recorded admissions

regarding the victim entering his car corroborate E.H.’s identification of him and further

diminishes the justification for allowing Dr. Loftus to invade the province of the jury by

challenging her reliability.

                                               3
       2:17-cr-20037-JES-JEH # 242         Page 4 of 9
                                               


       Moreover, Dr. Loftus’ own scholarship weighs against having him testify in this

case. Dr. Loftus is a professor at the University of Washington in Seattle. His official

website includes a hyperlink to an article he wrote to describe his expert testimony.

Geoffrey R. Loftus, Ph.D., When is Eyewitness Testimony Believable?, available at

https://faculty.washington.edu/gloftus/Other_Information/Legal_Stuff/Articles/Loft

us_Articles/Eyewitness_Testimony. html (lasted visited February 5, 2019). In his own

words, Dr. Loftus describes the “two necessary ingredients” for a case in which his

expert witness testimony might be helpful to a criminal jury – they combine to form

what he calls the “confidence-evoking, but incorrect memory” which includes an eye-

witness identification of a “culprit in a crime.”

       The first ingredient is that the circumstances of the crime prevent the
       witness from forming anything more than an incomplete or hazy memory
       of the culprit to begin with – for example, it is dark; the witness’s view of
       the culprit is fleeting; the witness’s attention is drawn away from the
       culprit’s appearance by a threatening gun; or the witness is experiencing
       abject terror that her life is about to end.

       The second ingredient is some form of biased identification procedure.
       There are many such biasing procedures which, unfortunately, occur with
       dreary regularity.    Such procedures include a “showup” procedure in
       which the witnesses is shown a single suspect, under highly suggestive
       circumstances, and asked, “Is this the guy?”; a lineup procedure in which
       only the suspect fits the witness’s description of the culprit; suggestive
       behavior on the part of police officers (sometimes subtle or even
       unconscious, but nonetheless effective) as to which lineup member is the
       suspect–again, the list goes on and on.

Id.

       The “second ingredient” can be dispatched immediately, as this Court has

already ruled that the identification procedure was not biased or suggestive. (R.215) The


                                              4
       2:17-cr-20037-JES-JEH # 242          Page 5 of 9
                                                


“first ingredient” is also absent. Based on E.H. ’s testimony, it was not dark when the

defendant approached her; the defendant engaged E.H. in conversation, and her view

of him was not fleeting; the defendant did not have a gun, and indeed, there was

nothing to distract her attention from his appearance; finally, E.H. did not experience

“abject terror.” Instead, she refused to get in the defendant’s car and promptly called

the police to report suspicious activity.

       The Seventh Circuit has held that expert testimony challenging eyewitness

identification generally, and Dr. Loftus’s testimony in particular, does not generally

assist the jury. Under the facts of this case, where neither of Dr. Loftus’s self-identified

“ingredients” are present, his testimony would be particularly unhelpful to the jury and

would improperly invade their exclusive province in determining the reliability of

E.H.’s testimony. Therefore, Dr. Loftus’ testimony should be excluded.

II.    Dr. Loftus’s Proposed Testimony Is Unhelpful Because It Is Not Specific To
       This Case

       Even if Seventh Circuit precedent did not exclude eyewitness expert testimony in

this case, Dr. Loftus’s proposed testimony should be excluded because it is not specific

to this case, and therefore, is unhelpful to the jury. Federal Rule of Evidence 702

provides that:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise
       if:

       (a) the expert’s scientific, technical, or other specialized knowledge will
           help the trier of fact to understand the evidence or to determine a fact
           in issue;


                                              5
       2:17-cr-20037-JES-JEH # 242          Page 6 of 9
                                                


       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts
           of the case.

As the Advisory Committee noted, the 2000 Amendment to Rule 702 was drafted in

response to the Supreme Court’s Daubert opinion, and it “affirms the trial court’s role as

gatekeeper and provides some general standards that the trial court must use to assess

the reliability and helpfulness of proffered expert testimony” before it is admitted. Fed.

R. Evid. 702 advisory committee’s note (citing Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993)). The Advisory Committee further noted “the admissibility of

all expert testimony is governed by the principles of Rule 104(a). Under that Rule, the

proponent has the burden of establishing that the pertinent admissibility requirements

are met by a preponderance of the evidence.” Id.

       To perform its function as gatekeeper, the Court must make a “preliminary

assessment of whether the reasoning or methodology underlying the [expert] testimony

is scientifically valid” and “can be applied to the facts in issue.” Daubert, 509 U.S. at 593-

93. In making its Daubert consideration, the Court can consider a number of factors,

including the “the theory’s testability, the extent to which it ‘has been subjected to peer

review and publication,’ the extent to which a technique is subject to ‘standards

controlling the technique’s operation,’ the ‘known or potential rate of error,’ and the

‘degree of acceptance’ within the ‘relevant scientific community.’” United States v.

Romano, 794 F.3d 317, 330 (2d Cir. 2015) (quoting Daubert, 509 U.S. at 593–94) (internal


                                              6
       2:17-cr-20037-JES-JEH # 242            Page 7 of 9
                                                 


quotation marks omitted). As the Courts have recognized, however, this Daubert

inquiry is a flexible one, and “the gatekeeping inquiry must be ‘tied to the facts’ of a

particular ‘case.’” Romano, 794 F.3d at 330 (quoting Kumho Tire Co. v. Carmichael, 526 U.S.

137, 150 (1999); Daubert, 509 U.S. at 591).

       Regardless of which factors this Court might consider, the defendant cannot

meet his burden of “establishing that the pertinent admissibility requirements are met

by a preponderance of the evidence.” Fed. R. Evid. 702 advisory committee’s note. To

date, the only information disclosed by the defense with regard to Dr. Loftus are his CV

and a two-page general outline about memory. (See Exhibit A, attached hereto.) The

outline does not contain any analysis of how E.H.’s memory might have been affected

in this case. As such, even if the Court were to find that Dr. Loftus has sufficient

knowledge or expertise to qualify as an expert, the defendant has failed to demonstrate

that Dr. Loftus’s testimony would be the result of his application of “reliable principles

and methods” to “sufficient facts and data” regarding the “facts of [this] case.” Fed. R.

Evid. 702(b)-(d). Therefore, his testimony should be excluded.

                                        Conclusion

       Expert testimony is only admissible if it is helpful to the jury. The Seventh

Circuit has held that expert testimony on eyewitness identification is not helpful to the

jury – indeed, it invades the exclusive province of the jury. Further, the defendant has

failed to provide a sufficient basis for the Court to conclude that Dr. Loftus’ testimony

would, as Rule 702 requires, be the result of his application of “reliable principles and

methods” to “sufficient facts and data” regarding the “facts of [this] case.”

                                                7
       2:17-cr-20037-JES-JEH # 242       Page 8 of 9
                                             


      WHEREFORE, the United States of America respectfully requests this Court to

exclude the testimony of Dr. Geoffrey Loftus from trial.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            8
       2:17-cr-20037-JES-JEH # 242         Page 9 of 9
                                               


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             9
